COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Manuel Nava

Appellate case number:    01-14-00449-CR

Trial court case number: 1919049

Trial court:              County Criminal Court at Law No. 14 of Harris County

        On June 3, 2014, relator Manuel Nava filed a petition for writ of mandamus alleging that
the trial court has withheld transmitting relator’s notice of appeal, which relator filed with the
trial court clerk on May 6, 2014, to the appropriate appellate court clerk. The Court requests a
response to the petition for writ of mandamus from the real party in interest, the State. It is
ordered that the State’s response shall be due no later than June 23, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: June 5, 2014